16‐2608‐cr 
     United States v. Piton 
      
                               UNITED STATES COURT OF APPEALS 
                                   FOR THE SECOND CIRCUIT 
                                                   
                                       SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.  
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.   
      
 1         At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  5th  day  of  October,  two  thousand 
 4   seventeen. 
 5    
 6         PRESENT:  JOHN M. WALKER, JR., 
 7                          RAYMOND J. LOHIER, JR., 
 8                                  Circuit Judges, 
 9                          JOHN F. KEENAN, 
10                                  District Judge.* 
11         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
12    
13         UNITED STATES OF AMERICA, 
14    
15                                          Appellee, 
16                                   
17                                  v.                                            No. 16‐2608‐cr 
18                                   
19         ALAIN PITON, AKA Sealed Defendant 1, 
20    
21                                          Defendant‐Appellant. 
22          
23         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 


     * Judge John F. Keenan, of the United States District Court for the Southern District of 
     New York, sitting by designation. 
 1    
 2         FOR APPELLANT:                             Matthew D. Myers, Myers, Singer & 
 3                                                    Galiardo, LLP, New York, NY. 
 4          
 5         FOR APPELLEE:                              Negar Tekeei, Anna M. Skotko, 
 6                                                    Assistant United States Attorneys, for 
 7                                                    Joon H. Kim, Acting United States 
 8                                                    Attorney for the Southern District of 
 9                                                    New York, New York, NY. 
10          
11         Appeal from a judgment of the United States District Court for the 

12   Southern District of New York (Loretta A. Preska, Judge).   

13         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

14   AND DECREED that the judgment of the District Court is AFFIRMED. 

15         Alain Piton appeals from a judgment of the District Court (Preska, J.) 

16   convicting him, after a jury trial and denials of his motions for a judgment of 

17   acquittal, of one count of mail theft in violation of 18 U.S.C. § 1708, and one count 

18   of conspiracy to commit mail theft in violation of 18 U.S.C. § 371.  On appeal, 

19   Piton argues that the trial evidence was insufficient to sustain his convictions and 

20   that the District Court lacked a sufficient factual basis to instruct the jury on 

21   conscious avoidance.  We assume the parties’ familiarity with the facts and 

22   record of the prior proceedings, to which we refer only as necessary to explain 

23   our decision to affirm. 

            


                                                 2 
 1          1.  Sufficiency of the Evidence 

 2          A defendant who challenges the sufficiency of the evidence supporting a 

 3   conviction “bears a heavy burden.”  United States v. Griffith, 284 F.3d 338, 348 

 4   (2d Cir. 2002).  We “must sustain the jury’s guilty verdict if viewing the evidence 

 5   in the light most favorable to the prosecution, any rational trier of fact could have 

 6   found the essential elements of the crime beyond a reasonable doubt.”  United 

 7   States v. Heras, 609 F.3d 101, 105 (2d Cir. 2010) (quotation marks omitted).   

 8          Piton argues that there was insufficient evidence for a jury to find beyond 

 9   a reasonable doubt that the checks recovered from his apartment were stolen 

10   from the mail; that he possessed them with knowledge that they had been stolen 

11   from the mail; that he acted with the intent to contribute to the success of the 

12   mail theft scheme; and that he agreed with another person to steal checks from 

13   the mail.   

14          Based on our review of the trial record, including evidence recovered from 

15   Piton’s home and cellphone, Piton’s post‐arrest statements, and the testimony of 

16   various witnesses, we conclude that there was overwhelming evidence to 

17   support the jury’s findings on each of these elements. 

             



                                               3 
 1         2.  Jury Instructions 

 2         Piton’s argument concerning the District Court’s conscious avoidance 

 3   instruction is essentially that there was not enough evidence for a rational juror 

 4   to find beyond a reasonable doubt that he was aware of a high probability that 

 5   the checks recovered from his apartment were stolen from the mail, such that the 

 6   District Court lacked the factual predicate to give the jury a conscious avoidance 

 7   instruction.  The challenge is merely a variation on the sufficiency argument that 

 8   we have already rejected.  See United States v. Aina‐Marshall, 336 F.3d 167, 171 

 9   (2d Cir. 2003). 

10         We have considered Piton’s remaining arguments and conclude that they 

11   are without merit.  For the foregoing reasons, the judgment of the District Court 

12   is AFFIRMED.  

13                                          FOR THE COURT: 
14                                          Catherine O’Hagan Wolfe, Clerk of Court 




                                              4